Case 4:18-cv-00818-SDJ-KPJ Document 69 Filed 11/27/19 Page 1 of 2 PageID #: 1104



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

 DAVID W. SPINDLE,                  §
                                    §
                        PLAINTIFF,  §
                                    §
 VS.                                § CA NO. 4:18-CV-818-SDJ-KPJ
                                    §
 CKJ TRUCKING, L.P., AND            §
 CKJ TRANSPORT OF NORTH TEXAS, LLC §
                                    §
                        DEFENDANTS. §

                  DEFENDANTS’ DEPOSITION DESIGNATIONS

     Pursuant to the Court’s Scheduling Order (Docket No. 15), Defendants

 hereby designate the following deposition excerpts for use at trial.

     Defendants reserve the right, pursuant to the Fed. R. Civ. P. and the Local

 Rules to use any and all portions of Plaintiff’s deposition for impeachment.

     For all other witnesses identified in the parties’ disclosures, discovery re-

 sponses, and witness lists and who have been deposed, Defendants intend to

 call all such witnesses live at trial. Accordingly, Defendants are not designating

 any portion of those witnesses’ depositions at this time. However, in the unlike-

 ly event any of those deposed witnesses becomes unexpectedly unavailable to
 testify at trial, pursuant to Fed. R. Evid. 804(b)(1), Defendants reserve the right

 to use the witnesses’ deposition in lieu of live testimony.

            DESIGNATED PORTIONS OF PLAINTIFF’S DEPOSITION

     In addition to use of the deposition for impeachment, Defendants designate

 for use at trial the portions of Plaintiff’s deposition yellow-highlighted in Docket

 No. 35-2, Exhibit 1.




                                                                                   1
Case 4:18-cv-00818-SDJ-KPJ Document 69 Filed 11/27/19 Page 2 of 2 PageID #: 1105



                                       Respectfully submitted,

                                       /s/ John L. Ross
                                       JOHN L. ROSS1
                                       Texas State Bar No. 17303020

                                       THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                       700 North Pearl Street
                                       Suite 2500
                                       Dallas, Texas 75201
                                       Telephone: (214) 871-8200
                                       Facsimile: (214) 871-8209
                                       Email:      jross@thompsoncoe.com

                                       ATTORNEYS FOR DEFENDANTS

                           CERTIFICATE OF SERVICE

     Pursuant to Fed. R. Civ. P. 5(b)(2)(E) and 5(b)(3), I hereby certify a true and

 correct copy of the foregoing document was filed electronically on this 27th day

 of November, 2019. Parties may access this filing through the Court’s system.

 Notice of this filing will be sent to all parties by operation of the Court’s elec-

 tronic filing system.

                                       /s/ John L. Ross
                                       JOHN L. ROSS




     1Board Certified in Labor & Employment Law and Civil Trial Law by the
 Texas Board of Legal Specialization

                                                                                  2
